Citation Nr: 1812629	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a compensable dental disability due to dental trauma (claimed as loss of teeth).

2.  Entitlement to service connection for a noncompensable dental condition due to dental trauma, for the purpose of obtaining VA outpatient dental treatment.


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1963 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

These claims were previously remanded in June 2013 and May 2016 for additional action by the RO.

The Board notes that the Veteran was previously represented by Disabled American Veterans.  However, in July 2017 correspondence, the RO informed him that his May 2007 VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, was no longer valid because it did not meet the criteria to appoint Disabled American Veterans as his representative.  A current version of VA Form 21-22 was attached to the July 2017 correspondence, but as the Veteran did not return the form, the Board finds that he is currently unrepresented in this appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a disability of the teeth due to in-service trauma or disease resulting in loss of body of the maxilla or mandible for which service connection can be granted for compensation purposes.

2.  The Veteran does not have a dental disability resulting from combat wounds or service trauma and his claimed dental disability, specifically loss of teeth, are not subject to service-connected compensation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder for compensation purposes due to dental trauma have not been met.  38 U.S.C. §§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017).

2.  The criteria for VA outpatient dental treatment are not met.  38 U.S.C. § 1712 (2012); 38 C.F.R. § 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA) 
VA has a duty to notify the Veteran of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  The VA satisfied its duty to notify by a letter in December 2013.  In addition, VA has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Where, as here, service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claims with these heightened duties in mind.

VA obtained all available service treatment records identified by the Veteran.  The RO sent requests for the Veteran's service dental records to the National Personnel Records Center (NPRC) and the NPRC responded that no additional service treatment records were found.  The RO also contacted the Groton Dental Clinic and Naval Branch Health Clinic to obtain the Veteran's records and was advised that no records were found for the Veteran.  The RO notified the Veteran in an August 2014 letter that all efforts to obtain the records had been exhausted, and further attempts to obtain the records would be futile.  VA requested the Veteran submit the missing service treatment records or other relevant evidence in support of his claim.  The Veteran submitted his own statements and a statement from his wife to support his claims.  




II. Dental Claims

The Veteran contends that his loss of teeth following military service resulted from dental trauma and in-service exposure to ionizing radiation.  The Veteran also seeks service connection for VA outpatient dental treatment.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  

Dental disabilities that may be awarded compensable disability ratings are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the mandible; loss of the maxilla; nonunion or malunion of the maxilla; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; loss of the hard palate; and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161, but not for purposes of compensation.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disorder for compensation purposes is not warranted.
 
The Board has previously determined that the Veteran's exposure to ionizing radiation during service has been factually established.  The Board has also determined that the provisions of 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311   concerning the types of claims involving radiation exposure are inapplicable in the present case.  As set forth in the Board's June 2013 and May 2016 remands, there is no evidence that the Veteran has been diagnosed with any of the radiogenic presumptive diseases listed under 38 C.F.R. § 3.309 (d), and the Veteran's claimed dental condition is not a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  The Board's June 2013 remand explained that special development (such as a dose assessment from the Department of Defense or a medical opinion from the Under Secretary for Benefits) is not warranted.  In the interest of brevity, the Board notes that the explanation set forth in the June 2013 remand is still applicable to this matter.

Turning to the evidence of record, the Veteran's service treatment records show that an initial dental examination for entry into military service revealed heavy calculus, gingivitis, and 3 mm abnormalities at teeth 1 and 8.  An annual examination in February 1964 revealed missing teeth numbered 1, 16, 32, and 17, and a restorable tooth number 3.  It was noted that the Veteran did not meet the dental standards and remarks included "Type 3, Class I."  An October 1966 pre-radiation examination noted that the Veteran had a gum infection one year prior and the remarks included "dentally qualified."  Upon separation examination in August 1967, remarks included "Type III, Class I."  

The Veteran received a VA examination in February 2015 and no diagnosed dental conditions were noted.  Imaging studies revealed severe atrophy of residual alveolar ridges.  The examiner opined that it was less likely than not that the Veteran's dental condition was incurred in or caused by the claimed in-service event.  However, the examiner erroneously noted that there was no documentation in the claims file of exposure to ionizing radiation.  As this medical opinion failed to consider the Board's determination that the Veteran's exposure to ionizing radiation was an established fact and also did not address the questions in the June 2013 remand instructions, this matter was remanded in May 2016 for another VA dental examination.

On VA examination in July 2017, diagnoses included periodontal disease, and edentulous maxilla and mandible (missing upper and lower teeth) denture patient.  It was noted that the Veteran had normal mandible and maxillary ridge atrophy consistent with long-term denture use and absence of teeth.  The examiner also determined that the Veteran did not have nonunion or malunion of the mandible, chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of    whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate.  In addition, it was noted that the Veteran did not have dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease that resulted from in-service ionizing radiation exposure.  The examiner indicated that the "Type: III" and "Class: I" designations on the August 1967 separation examination report typically denote oral inspection, using mouth, mirror, and explorer, and adequate illumination, and that a patient with such a designation may not be requiring dental treatment or reevaluation within 12 months.

The examiner opined that the Veteran's dental condition was less likely than not incurred in or caused by the in-service exposure to ionizing radiation because periodontal disease has multiple causative elements including genetic predispositions, local agents (accumulation of plaque and calculus along periodontal/gum pockets), poor gum/homecare, diet, and recreational habits including tobacco.  The examiner specifically addressed the fact that the Veteran lost all of his teeth before age 25, stating that the above causes of periodontal disease all cause an inflammatory reaction, which can rapidly compromise tooth foundational structures and lead to tooth loss before the age of 25 in certain conditions.  The examiner noted that the July 1963 initial dental examination included a charting diagnosis of gingivitis and heavy calculus buildup and 3 mm abnormalities in areas of two anterior teeth.  The examiner opined that in contrast to a correlation between radiation and dental caries, there seemed to be no microbiological evidence for "radiation periodontitis."  In addition, he concluded that due to the early diagnosis of a periodontal measurable abnormality, the multifactorial nature of periodontal disease, and the lack of direct synchronicities to directly correlate the condition with additional in-service service treatment records, the determination of the Veteran's tooth loss as solely due to radiation was speculative.  

The Veteran has credibly stated that his duties as an electrician during service involved significant exposure to radiation (including while serving aboard submarines), and in 1966 or 1967, his film badge recorded such a significant degree of exposure to ionizing radiation that his duty was consequently modified to avoid further hazardous exposure.  The Veteran also reported that in 1966 or 1967, he began to experience significant bleeding of his gums, and he received treatment and a diagnosis of "pyorrhea" (periodontal disease) during service, but the gum disease and tooth loosening continued to progress.  The Veteran has stated that the symptoms were not painful during service and he was reassured by treating dentists that the treatment would eventually resolve the problem.  The credible and undisputed testimony of record indicates that all of the Veteran's teeth were lost before his 25th birthday in 1970.  The Veteran's spouse also stated that the Veteran's private dentist expressed doubt as to the diagnosis of pyorrhea.  

The Veteran has been diagnosed with periodontal disease.  To the extent that the Veteran received in-service treatment for periodontal disease, the Board notes that periodontal disease is not considered a disability for which service connection may be established.  Therefore, the claim of service connection for compensation purposes for periodontal disease must be denied.  See 38 U.S.C. § 1712; 38 C.F.R. § 3.381.    

The July 2017 VA examination also revealed a diagnosis of edentulous maxilla and mandible (missing upper and lower teeth).  However, there is no evidence that the Veteran's teeth were extracted as a result of an injury or dental trauma, or due to chronic periodontal disease.  Additionally, although the Veteran has reported that he sustained loss of teeth due to his in-service exposure to ionizing radiation, the most probative evidence of record demonstrates that the Veteran's dental condition was less likely than not caused by radiation exposure, as there is no evidence of radiation periodontitis.  The Veteran was noted to have gingivitis and heavy calculus build-up upon entry into active military service.  There is no evidence of any impairment or abnormality of the maxilla, mandible, ramus, palate, or condyloid process, or bone loss.  Additionally, the evidence does not show that the Veteran's loss of teeth were the result of loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.  

The Board has considered the Veteran's lay statements regarding his dental condition and notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge, such as missing teeth.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  However, without medical training, the Veteran has not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology or natural progression of a dental condition.  See id.  As such, the Board assigns little probative weight to the Veteran's assertions that his dental condition resulted from in-service radiation exposure.  Similarly, the Board assigns little probative value to the other lay statements of record stating that the Veteran's condition is due to his military service.

As noted, there was no evidence of any in-service dental trauma which resulted in 
loss of the mandible or maxilla, nonunion or malunion of the mandible or maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for a dental disability for compensation purposes.

The Board will now turn to the question of whether the Veteran demonstrates eligibility for a particular class of dental treatment under 38 C.F.R. § 17.161.  Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for dental treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  

Authorization of outpatient dental treatment is governed by 38 C.F.R. § 17.161.  The Veteran must (1) have a dental disorder that fits the criteria of 38 C.F.R. § 3.381, and (2) qualify for treatment under one of the classes specified in 38 C.F.R. § 17.161.  The dental disabilities for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Under 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

In accordance with the Board's May 2016 directives, this matter was referred to VHA to ascertain whether the Veteran meets the basic eligibility requirements of 
38 C.F.R. § 17.161.  In July 2017, VHA determined that the Veteran did not meet the minimum criteria for outpatient dental treatment, as his service-connected disabilities totaled only 40 percent disabling and none of his service-connected disabilities had a dental-related diagnostic code.  

The Veteran does not have a service-connected compensable dental disability or condition and thus he is not eligible for Class I treatment.  See 38 C.F.R. § 17.161 (a).  While the evidence of record demonstrates the Veteran was diagnosed with periodontal disease, the Veteran is ineligible for Class II treatment, as he did not apply for such treatment within one year after discharge.  See 38 C.F.R. § 17.161 (b).  As set forth above, there is no evidence that he is missing teeth due to trauma.  His current dental problems were not due to combat.  Additionally, the Veteran has not alleged, and there is no evidence suggesting, that he was a prisoner of war.  See 38 C.F.R. § 3.381(a).  The Veteran is not residing in a VA facility.  Additionally, the Veteran has not alleged that a dental disorder is aggravating a service-connected disability or any disability for which he is receiving VA treatment.  The Veteran is not in receipt of a 100 percent disability rating, is not participating in a VA rehabilitation program, and he is not scheduled to receive other care and services.  As such, he does not qualify for treatment under Classes IIa, IIb, IIc, IIR III, IV, V, or VI.  See 38 C.F.R. § 17.161(c), (d), (e), (f), (g), (h), (i), (j).

As the Veteran does not meet the eligibility requirements for service connection for a dental disorder for treatment purposes, the claim is denied.  


ORDER

Service connection for a noncompensable dental condition due to dental trauma, for the purpose of obtaining VA outpatient dental treatment, is denied. 

Service connection for a compensable dental disability due to dental trauma (claimed as loss of teeth), is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


